Title: To James Madison from William Thornton, 17 August 1803
From: Thornton, William
To: Madison, James


Dear Sir
City of Washington Augst. 17th: 1803.
I heard Mr: Payne say last night that he had received a Letter from Mrs. Madison, and that you were all well. It gave us much pleasure to hear such good Intelligence. I hope, for the character of Orange, and particularly for the reputation of Montpelier you will not expose yourself to the Fatigues that your Industry may prompt you to call pleasures as you traverse your extensive Domains.
Some Days after your Departure my Wife was affected with violent pain in her Sides, and we went to the Farm for a few Days. She got better and we returned to the City which is at present a very solitary abode.
I observe by the Papers that Mr: Lauçat is expected as Ambassador to this Country instead of Genl: Bernadotte. I imagine the French will have occasion for all their Generals in Europe, for they seem inclined to put in Action all their Forces. They are probably at this time in possession of Hanover. Thus they cut the Continent of Europe like a Cheese, Slice after slice, and those not immediately interested look calmly on till the mischief is at their own Doors, then begin too late to repent their inactivity & want of foresight. To distress England it is probable they will attack Portugal, and if the Spaniards deny them a passage attack Spain unprepared, and make the Churches Convents, Monasteries, &c pay the Expenses. The Spaniards would be driven, like the Sheep from their mountains. I think Sebastiani’s Travels exhibit such a System of Duplicity towards the People wherever he went, and his reports such Servility and gross Flattery to the First Consul, as must excite in every virtuous mind execration of the one, & contempt of the other. It is said General Rochambeau has arrived in this Country after escaping from St: Domingo. I called on Mr: Pichon last week, & saw five French Officers just arrived from St: Domingo. I asked the news in private, & suppose every thing there is lost by the French, for Mr: P. observed that “things were very critical”—Yes they are critical indeed! Ils sont placé entre les noirs et les albions.
Our Messenger John is better, & came to the Office yesterday, the first time since his illness. We have been till the rect. of yours, in difficulty for want of Franks, all the Heads of the Departments being gone. Your Carriage is arrived, & I should have given you some Account of it, but my Servt. nailed up your Carriage House before we could see it.
Mrs: Law has dashed in a very high military Stile lately, & I suppose will beat up for Amazonian Volunteers. My wife said she would write to your good Lady, and as all the dear Creatures like a little Tincture of Extravagance I am confident she will describe Made: Law in Colours that even a Description of Cleopatra’s Gala Suit could not touch. I shall leave Mrs: Law therefore on Horseback to be taken off by the Ladies, although attended by seven Officers.
Please to present my best respects to the Ladies of your Family and to my Friend Payne, who will I hope remember me to his old Friend Robinson Crusoe, if he has not sailed for England. I am dear Sir very respectfully & affectionately your sincere Friend &c
William Thornton
Your Coals were delivered at your Door, & while the Sun raised from them a sulphureous vapour, the witch of Endor was standing on them cursing Voss for disturbing her repose, which spectacle was truly comicoinfernal.
 

   
   RC (DLC). Docketed by JM.



   
   The news that Pierre Clément de Laussat had been appointed French ambassador to the U.S. was reported under a 12 Aug. New York dateline in the National Intelligencer, 19 Aug. 1803.



   
   For the report of Horace-François-Bastien Sébastiani, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:332 n. 21.



   
   “They are caught between the blacks and the English” (editors’ translation).



   
   Elizabeth Parke Custis Law (1776–1832), a granddaughter of Martha Washington, was the wife of Thomas Law, who lost a large fortune speculating in land in Washington, D.C. (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:52 n. 1, 53 n. 7).



   
   1 Sam. 28:7.


